 
 
Exhibit 10.1


[image1.jpg]
Progress Software
 
14 Oak Park Drive
 
Bedford, Massachusetts 01730 USA
 
Tel: 781 280 4000
 
www.progress.com



July 10, 2012




Melissa Hastings Cruz
8 Wampanoag Drive
Acton, MA 01720


Dear Melissa:


I am pleased to extend a written offer of employment to you to join Progress
Software Corporation as Senior Vice President, Finance & Administration and
Chief Financial Officer, reporting to Jay Bhatt, President and Chief Executive
Officer, with a commencement date of July 16, 2012.


1.
Cash Compensation. Your total target compensation will be $650,000.00 annually.
This will be made up of (1) a base salary at an annualized rate of $375,000.00,
paid bi-weekly, before taxes and other deductions, and (2) participation in a
combination of our Corporate Bonus Plan, at an aggregate target annual rate of
$275,000, pro-rated from your start date to the end of the Progress Software
fiscal year (November 30th).



2.
Equity Compensation. Following your commencement date, it will be recommended to
the Compensation Committee of the Board of Directors of Progress Software that
you be awarded a new hire equity grant consisting of a combination of 115,000
restricted stock units (“RSUs”).



Your entire new hire equity grant will be issued at the next meeting of the
Compensation Committee, which will occur in July 2012. The RSUs vest
semi-annually over three years and convert to shares of Progress Software common
stock upon vesting. In your case, the first vesting of restricted stock units
will occur on April 1, 2013.


In addition, you will be eligible to participate in Progress Software’s annual
equity compensation program for FY2013 on a basis consistent with other Progress
Software executives.


3.
Benefits. As an employee of Progress Software, you will be eligible to
participate in our employee benefit plans, which includes Medical Insurance,
Dental Insurance, Vision Insurance, Life Insurance, Long and Short Term
Disability, a 401(k) plan, Employee Stock Purchase Plan, paid vacations and
holidays.



Enclosed you will find a CD, which will provide you with an overview of the
employee benefits provided by Progress Software. You will learn more about your
employee benefits when you attend the Benefits Orientation. Upon arrival to
Progress Software, you will be notified of the date and time of your
orientation.


4.
Severance. In the event that your employment is terminated by Progress Software
other than for




--------------------------------------------------------------------------------



“cause” (as defined below), you will be entitled to receive (a) severance of
twelve (12) months of your total target cash compensation as of the date of
termination, and (b) the continuation, for a period of twelve (12) months, of
benefits that are substantially equivalent to the benefits (medical, dental and
vision) that were in effect immediately prior to your termination. The severance
will be paid in accordance with our normal payroll practices and procedures and
subject to all applicable deductions and withholdings. This severance will be
paid as salary continuation for such twelve month period. Your receipt of this
severance and benefits is subject to the execution by you of our standard form
of separation and release agreement, which will include a non-competition
clause.


For purposes of the preceding paragraph, “cause” shall mean intentional conduct
by you involving any of the following: (i) substantial and continuing violations
by you of your obligations as an employee of Progress Software; (ii) your
material violation of Progress Software’s workplace policies; (iii) your breach
of any material provision of a written agreement between you and Progress
Software; or (iv) your disloyalty, gross negligence, willful misconduct,
dishonesty, fraud or breach of fiduciary duty to Progress Software.
 
5.
Change in Control. Progress Software currently provides its executive officers
and certain other key employees with Employee Retention and Motivation
Agreements (“ERMA”), which provide compensation in the event of a change in
control of Progress. Attached is a description of the current terms of the ERMA.
It will be recommended to the Board of Directors that you receive an ERMA on
terms consistent with other members of the Executive Committee. The compensation
payable to you under the ERMA in the event of a termination of employment
following a change in control will be in lieu of the severance described under
paragraph 4 above.



Please review the “Employee Proprietary Information and Confidentiality
Agreement”, and the “Code of Conduct” (located on the enclosed CD). You are
required to sign and return both documents prior to your start date.


While we look forward to a long and mutually beneficial relationship, you should
understand that, except as otherwise provided in this letter, you are not being
offered employment for a definite period of time, as the employment relationship
with Progress Software is considered “at will”, meaning that you or Progress
Software may terminate the employment relationship at any time, with or without
notice.


By accepting this offer of employment, you certify that any and all information
that you have provided in connection with any employment application to
Progress, including information on your resume and information provided during
the interview process, is true and accurate in all material respects.  You
acknowledge that we have relied upon this information and agree that any
omission or false statement by you as part of your application or during the
interview process may result in the immediate termination of your employment
without the requirement that we pay you any of the severance or benefits
described in Paragraph 4 above.  


This offer of employment is contingent upon a successful completion of
references and a background check.  Upon your acceptance of this offer,
HireRight, our background verification vendor, will email you with instructions
on how to initiate this process. In addition, this offer of employment is
contingent upon completion of a satisfactory behavioral assessment, which will
be coordinated by PDI Ninth House, our external vendor.


To confirm your acceptance of this offer, please fax the signed offer acceptance
to our secure e-fax number, Offer Acceptance (781) 998-2699, no later than three
business days from receipt of this offer.



--------------------------------------------------------------------------------





I am looking forward to having you join us and am confident that you will find
this position to be a challenging and rewarding one for you.


Sincerely,


/s/Joseph A. Andrews


Joseph A. Andrews
Senior Vice President, Human Resources


Acceptance:


Employee Signature:     /s/Melissa Cruz                            


Date:            July 16, 2012                            


Start Date:         July 16, 2012                            




Enclosures/Attachments:


1.
CD/Employee Benefits

2.
Description of ERMA

3.
Employee Proprietary Information and Confidentiality Agreement and Code of
Conduct (see CD)




